Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 1 of 18

 

AO 241 Page 2
(Rev. 01/15)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY
United States District Court District; Massachusetts

 

 

Name (under which you were convicted): Docket or Case No.:
James Peter Kyricopoulos 1377CRO0547

 

 

Place of Confinement: Qn Probation Prisoner No.:
Lawrence Superior Court, Probation Dept.
43 Appleton Way, Lawrence, Ma. 01843.

‘fh

Gi

 

Isic
\

 

we xo raed
Petitioner (include the name under which you were convicted) Respondent (authorized person having-eustody of petitioner)

J P Kyri 1 3 Marta Mendoza,. probation off ?~and ef
anes FScer RynLeopa os . Maura Healey, Attorney Generak

 

oo)
wi

The Attorney General of the State of: Massachusetts, Maura Healey 0

 

 

Ti
hil
a4}.

\

Le
i.
5

 

 

,

PETITION

I. (a) Name and location of court that entered the judgment of conviction you are challenging:

Lawrence Superior Court, 43 Appleton Way

Lawrence, Massachusetts 01843

(b) Criminal docket or case number (if you know): 1377CRO0547
2. (a) Date of the judgment of conviction (if you know): 10/21/2014

(b) Date of sentencing: 10/27/2014

3. Length of sentence; 3-5 years, 8 years probation plus restitution

In this case, were you convicted on more than one count or of more than one crime? 4 Yes O No

un

Identify all crimes of which you were convicted and sentenced in this case:
multiple counts of larceny.

(a) What was your plea? (Check one)

XA (1) Not guilty Oo (3) Nolo contendere (no contest)

Oo (@) Guilty oO (4) Insanity plea
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 2 of 18

AO 241 Page 3
(Rev. 01/15)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
BX jury 1 Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes EK No
8. Did you appeal from the judgment of conviction?
MXYes O No
9, If you did appeal, answer the following:

(a) Name of court:

 

_Appeals_Court__,.never_perfected_a_Appeal_of conviction.
(b) Docket or case number {if you know): 2016-P-0967

 

(c) Result: conspired withtrial court and Supreme Judicial
——to deprive the petittoner from the trial transcripts.

(d) Date of result (if you know): 06/07/2017, dismissed lack of prosecution

 

 

(e) Citation to the case (if you know): comm. violated standing ordr no. 09-2.

 

 

(f) Grounds raised: trial court conspiring with appeals court and SJC, DENIED THE
PETITIONER THE TRIAL TRANSCRIPTS, YES, THE APPEALS COURT HAD THEM, NO TRANSCRIPTS
___PETITIONER/appellant.___. - —

 

 

 

 

 

 

 

 

(g) Did you seek further review by a higher state court? Ga Yes O No

If yes, answer the following:

(1) Name of court: Suypreme Judicial Court, single justice.

 

(2) Docket or case number (if you know): _$J-2017-0182

 

(3) Result: denied, already had transcripts, big lie.

 

 

(4) Date of result (if you know): 06/12/20] 7.
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 3 of 18

AO 241 Page 4
(Rev. 01/15)
(5) Citation to the case (if you know): Comm. v. Lee, and In Re:Williams, petitioner
see attached Memoraidum of Law. —
(6) Grounds raised: denied due process on a number of issues, the most

 

compelling, denying the petitioner to perfect his Appeal of
__conviction, kept _petitioner_imprisoned

 

 

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes 4X No
If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

(4) Citation to the case (if you know):

 

 

 

 

 

 

 

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
conceming this judgment of conviction in any state court? ik Yes O No
11. If your answer to Question 10 was "Yes," give the following er nmhan ant ,
(a) (1) Name of court: Lawrence Superior Court, trial court
(2) Docket or case number (if you know): 1377CR00547
(3) Date of filing (if you know): 07/03/2019
(4) Nature of the proceeding: motion to vacate conviction
(5) Grounds raised: they gave the petitioner his trial transcripts 53 months

 

after they were ordered, “due procéss violations, and violating
standing order no. 09-2.

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

me
O Yes x No
(7) Result: denied withoput a hearing.

 

(8) Date of result (if you know): 07/11/2019.

 

 

 
Case 1:20-cv-10393 Document 1 Filed 02/26/20 Page 4 of 18

AO 241 Page 5
(Rev. 01/15)

(b) If you filed any second petition, application, or motion, give the same information:
(1) Name of court:

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

(4) Nature of the proceeding:

 

 

(5) Grounds raised:

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No

(7) Result: _

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

(2) Docket or case number (if you know):

 

(3) Date of filing Gif you know):

 

(4) Nature of the proceeding:

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 5 of 18

AO 241 Page 6
(Rev. 01/15)

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

 

 

(8) Date of result (if you know):

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

Filed Emergency Petition for Writ of Mandamusd to SJC of Ma.

or motion?
(1) First petition: O Yes O No
(2) Second petition: O Yes O No
(3) Third petition: O Yes Oo No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

12. For this petition, state every ground on which you claim that you are being held. in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: Denied Due Process, to perect an Appeal of conviction.

 

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

(b) If you did not exhaust your state remedies on Ground One, explain why:

 

 

 

 

 

 

 
AO 241
(Rev. 01/15)

(c)

Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 6 of 18

Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes

(2) If you did not raise this issue in your direct appeal, explain why:

O No

Page 7

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes 0 No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

(3) Did you receive a hearing on your motion or petition? O Yes
(4) Did you appeal from the denial of your motion or petition? O Yes
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? © Yes
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

GO No
O No
O No

 

Docket or case number (if you know):

 

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 
Case 1:20-cv-10393 Document 1 Filed 02/26/20 Page 7 of 18

AO 241 Page 8
(Rev. 01/15)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

 

GROUND TWO: Denied Equal Protection of Standing Order no. 09-2, producing

transcripts of trial, per standing order, to proiduce them within 120 days.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Petitioner received them almost 3 years after Appeals Court received them,

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

(c) Direct Appeal of Ground Two:

{1} If you appealed from the judgment of conviction, did you raise this issue? BX Yes O No
appealed to full bench of SJC, ne. SJC-12824.,

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition:

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

Date of the court's decision:

 
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 8 of 18

AO 241 Page 9
(Rev. 01/15)

Result (attach a copy of the court's opinion or order, if available):

 

DENIED, see attached copy of judgment, dated February 2]),2020.

 

attached also is copy of docket entries for Petition, no. SJC-]2824.

 

(3) Did you receive a hearing on your motion or petition? O Yes xf) No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? © Yes QO No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

GROUND THREE: BIA AND PREJUDICE.

 

(a} Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 9 of 18

- AO 241
(Rev. 01/15)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

Page 10

 

 

 

 

 

(c) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

O Yes O No

 

 

 

(d) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

Docket or case number (if you know):

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

O Yes O No
O Yes GC No
O Yes O No

 

 
Case 1:20-cv-10393 Document 1 Filed 02/26/20 Page 10 of 18

AO 241 . Page 11
(Rev. 01/15)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

 

 

GROUND FOUR:

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 11 of 18

AO 241
(Rev. 01/15)

Name and location of the court where the motion or petition was filed:

Page 12

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

O Yes
O Yes
O Yes

0 No
O No
C1 No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

 
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 12 of 18

AO 241 Page 13
(Rev. 01/15)
13. Please answer these additional questions about the petition you are filing:
(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? © Yes O No

If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

 

 

 

 

 

14. Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? O Yes O No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

15. Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes O No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

 
Case 1:20-cv-10393 Document 1 Filed 02/26/20 Page 13 of 18

AO 24) Page 14
(Rev. 01/15)
16. Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging: pro~se all the WAY.

(a) At preliminary hearing:

(b) At arraignment and plea:

 

 

 

(c) At trial:

 

(d) At sentencing:

 

(e) On appeal:

 

(f) In any post-conviction proceeding:

 

 

 

({g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

 

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes (xX No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes OG No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

 

 
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 14 of 18

AO 241 Page 15
(Rev, 01/15)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

() A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 15 of 18

AO 241 Page 16
(Rev. 01/15)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: Vacate this state conviction, and dismiss

 

the criminal indictment with prejudice, and restore the petitioner's freedom

 

without any restraints, and order the trial court to reimburse the restitution

h t h + 2 z z .
or any ofa he OS ich pea er hatte cpatss 277 other relief he is entitled to

 

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on (month, date, year).

Executed (signed) on on 2S 02-2

 

 

 

 
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 16 of 18

NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 357-
1030; SJCReporter@sjc.state.ma.us

SJC-12824

JAMES PETER KYRICOPOULOS vs. COMMONWEALTH.

February 21, 2020.

Supreme Judicial Court, Superintendence of inferior courts.

 

James Peter Kyricopoulos appeals from a judgment of the
county court denying, without a hearing, his petition for relief
under G. L. c. 211, § 3. We affirm.

Kyricopoulos was convicted in 2014 of multiple counts of
larceny over $250. He filed a timely notice of appeal.
However, apparently due to delay in the preparation of trial
transcripts and the assembly of the record, the appeal was not
entered in the Appeals Court until 2016. The appeal was
ultimately dismissed for lack of prosecution in 2017. See
Kyricopoulos v. Attorney General, 481 Mass. 1024, 1025 (2019).
In his G. L. c. 211, § 3, petition, he sought an order
dismissing the underlying criminal charges, apparently
contending that his appeal was deliberately blocked by the
Appeals Court and others. A single justice of this court denied
relief and, citing Kyricopoulos's multiple petitions seeking the
same or substantially similar relief, warned him that future
such filings might result in the court's taking remedial
measures, including restrictions on future filings.

 

Kyricopoulos has filed what appears to have been intended
as a memorandum and appendix pursuant to S.J.C. Rule 2:21, as
amended, 434 Mass. 1301 (2001). Rule 2:21 does not apply in
this situation, because Kyricopoulos is not challenging any
interlocutory ruling of the trial court. It is nonetheless
clear that he is not entitled to review pursuant to G. L.

c. 211, § 3, essentially for the same reasons stated in
Kyricopoulos, supra, and cases cited therein. His claims that

 
Case 1:20-cv-10393 Document1 Filed 02/26/20 Page 17 of 18

members of the bar and the judiciary deliberately conspired to
delay production of the transcripts and to thwart his appellate
rights are unsubstantiated by the record and do not constitute
adequate appellate argument.! See Mass. R. A. P. 16 (a) (9), as
appearing in 481 Mass. 1628 (2019). Kyricopoulos also alleges
that he received improper and dangerous medical treatment while
in prison. These allegations, while serious, are not properly
before us and do not provide a basis to disturb the single
justice's judgment. Finally, any claim that Kyricopoulos's
convictions should be vacated and the charges dismissed can be
raised in a motion pursuant to Mass. R. Crim. P. 30, as
appearing in 435 Mass. 1501 (2001).% Where Kyricopoulos had this
ordinary remedy, he was not entitled to invoke the court's
extraordinary superintendent power.

. In sum, based on the record before us, the single justice
did not err or abuse her discretion by denying relief under
G. L. c. 211, § 3.

Judgment affirmed.

 

The case was submitted on the papers filed, accompanied by
a memorandum of law.
James Peter Kyricopoulos, pro se.

 

 

1 Moreover, despite our advising Kyricopoulos that his
"pejorative remarks about various individuals involved with his
case .. . are inappropriate and do not in any way enhance his
position," Kyricopoulos v. Attorney General, 481 Mass. 1024,
1025 n.4 (2019), Kyricopoulos has continued to make similarly
pejorative remarks about the single justice and others.

2 It appears from the Superior Court record that
Kyricopoulos did in fact file a motion pursuant to Mass. R.
Crim. P. 30, and, when that motion was denied, timely appealed.
An appeal from the denial of that motion was entered in the
Appeals Court on September 11, 2019, and voluntarily withdrawn
with prejudice by Kyricopoulos.
2l22jnnen

Case 1:20-cv-10393 Ddtumtert't “Fited'02/26/20--Page 18 of 18

SUPREME JUDICIAL COURT
for the Commonwealth
Case Docket

JAMES PETER KYRICOPOULOS vs. COMMONWEALTH
THIS CASE CONTAINS IMPOUNDED MATERIAL OR PID

 

 

 

 

 

10/16/2019 #1

10/23/2019 #2

10/23/2019 #3

10/23/2019 #4
10/28/2019 #5

10/23/2019 #5.5
10/28/2019 #6

10/28/2019 #7
10/31/2019 #8
11/04/2019 #9
11/12/2019 #10
11/25/2019 #11
12/06/2019 #12
| 02/21/2020 #13

 

SIC-12824
r
CASE HEADER
Case Status Decided (Rescrpt Opinion} Status Date 02/21/2020
Nature Superintendence, c211, s3 Entry Date 10/16/2019
Appellant Plaintiff Case Type Civil
Brief Status Brief Due
Quorum
Argued Date Decision Date 02/21/2020
AC/S) Number $)-2019-0370 Citation
DAR/FAR Number Lower Ct Number SJ-2019-0370
Lower Court SJC for Suffolk County Lower Ct Judge Elspeth B. Cypher, J.
| Route to SIC Direct Entry: Appeal from Single Justice Order/Judgment
( INVOLVED PARTY ATTORNEY APPEARANCE
James Peter Kyricopoulos
Pro Se Petitioner/Appellant
Mem. & Appx. under Rule 2:21
Commonweatth Catherine L. Semel, A.D.A.
Respondent/Appellee
Awaiting red brief
Due 12/26/2019
XQ
( DOCKET ENTRIES
Entry Date Paper Entry Text

Entered. (This matter is opened conditioned upon the filing of a motion to waive the entry fee or receipt of the entry
fee within 10 days.}

MOTION to Waive Filing Fee, filed for James Peter Kyricopoulos by James Peter Kyricopoulos, Pro Se
Petitioner/Appellant. (The appellant shail file an affidavit of indigency within 10 days to support the mation to waive
the filing fee.)

MOTION to vacate Superior Court's Order, filed for James Peter Kyricopoulos by James Peter Kyricopoulos, Pro Se
Petitioner/Appellant. (Referred to the Quorum}

NOTICE to enter appeal, filed by James Peter Kyricopoulos.

MOTION to file non-conforming papers, filed for James Peter Kyricopoulos by James Peter Kyricopoulos, Pro Se
Petitioner/Appellant, Pro Se. (ALLOWED)

MOTION to Waive Filing Fee with Affidavit of Indigency, filed for James Peter Kyricopoulos by James Peter
Kyricopoulos, Pro Se Petitioner/Appellant. (ALLOWED forthwith. See SJ-2019-0370,}

{Second copy) MOTION to vacate Superior Court's Order, filed for James Peter Kyricopoulos by James Peter
Kyricopoulos, Pro Se Petitioner/Appellant, Pro Se. (No action necessary.)

SERVICE of Memorandum & Appendix in Rule 2:21 appeal, filed by James Peter Kyricopoulos.
Addendum to Memorandum of Law, filed by James Peter Kyricopoulos.

(IMPOUNDED) Affidavit of indigency of James Peter Kyricopoulos. .
Petitioner/Appellant's Addendum, filed by James Peter Kyricopoulos. (Faxed copy received)
Petitioner/Appellant's Addendum, filed by James Peter Kyricopoulos. (Faxed capy received)
Petitioner/Appellant's Addendum, filed by James Peter Kyricopoulos. (Faxed copy received)
RESCRIPT (Rescript Opinion): Judgment affirmed. (By the Court)

 

 

As of 02/21/2020 10:20am

IID Si, ev even eeseee eapeprniierren eure ge ee

1
